 Case 2:19-cv-11512-SFC-EAS ECF No. 1 filed 05/22/19   PageID.1   Page 1 of 7



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

FLAGSTAR BANK, FSB, a Federally
Chartered Savings Bank,
                                               Case No.__________________
     Plaintiff,
v.                                         Honorable ____________________

MICHAEL C. HILD, an individual,

     Defendant.                                  COMPLAINT
                                                                                       /
 BODMAN PLC
 By: Joseph J. Shannon (P38041)
       Jane Quasarano (P45514)
       Serena G. Rabie (P81951)
   th
 6 Floor at Ford Field
 1901 St. Antoine Street
 Detroit, MI 48226
 Attorneys for Plaintiff
 jshannon@bodmanlaw.com
 jquasarano@bodmanlaw.com
 srabie@bodmanlaw.com                                                                  /




                                                                  Detroit_16078450_7
 Case 2:19-cv-11512-SFC-EAS ECF No. 1 filed 05/22/19       PageID.2    Page 2 of 7



                                 COMPLAINT

               THE PARTIES, JURISDICTION AND VENUE

      Plaintiff Flagstar Bank, FSB (“Flagstar”) complains against defendant

Michael C. Hild (“Guarantor”) as follows:

      1.    Flagstar is a federally chartered savings bank organized under the laws

of the United States, with its principal place of business at 5151 Corporate Drive,

Troy, Michigan 48098.

      2.    On information and belief, defendant Michel C. Hild is an individual

who resides in Richmond, Virginia.

      3.    The amount in controversy in this matter is in excess of $75,000.

      4.    This Court has jurisdiction under 28 U.S.C. §1332 and 12 U.S.C

§1464(x).

      5.    Venue is proper before this Court under 28 U.S.C. §1391.

                          COMMON ALLEGATIONS
      6.    On or around November 2, 2016, non-party Live Well Financial, Inc.

(“Live Well”) executed and delivered to Flagstar a Mortgage Warehousing Loan and

Security Agreement (as subsequently amended and restated)(the “Mortgage

Warehouse Loan Agreement”) and a Revolving Credit Note (as subsequently

amended and restated)(the “Mortgage Warehouse Note”) under which Live Well

promised to pay Flagstar the sum of $30,000,000.

                                        2

                                                                       Detroit_16078450_7
 Case 2:19-cv-11512-SFC-EAS ECF No. 1 filed 05/22/19         PageID.3    Page 3 of 7



      7.     Under the Mortgage Warehouse Loan Agreement Flagstar has a valid

first-priority properly perfected security interest in personal property including the

following: all Pledged Mortgage Loans, including all related Mortgage Notes,

Mortgages, promissory notes, mortgages, deeds of trust, deeds to secure real estate,

assignments of leases and rents, other security agreements given to secure such

Mortgage Loans, and all other documents, agreements, or instruments related to any

such Mortgage Loans or the property given as security for any such Mortgage Loans,

all rights to payment thereunder, all insurance contracts or guaranty rights with

respect to any such Mortgage Loans or the real property securing any such Mortgage

Loans including, without limitation, mortgage and title insurance policies, binders

and commitments and fire and extended coverage insurance policies (including the

right to any return premiums).

      8.     A copy of the most recent Mortgage Warehouse Loan Agreement and

amendments is attached as Tab 1. A copy of the most recent Mortgage Warehouse

Note is attached as Tab 2. As of May 10, 2019, the principal amount owed on the

Mortgage Warehouse Note was $13,248,326.18 and the interest is $30,591.51

(exclusive of interest, costs and expenses accruing after May 9, 2019 which are also

immediately due to Flagstar)(the “Mortgage Warehouse Obligations”).

      9.     On or about March 29, 2017, Live Well executed and delivered to

Flagstar a Loan and Security Agreement (as subsequently amended)(the “Bond-

                                          3

                                                                         Detroit_16078450_7
 Case 2:19-cv-11512-SFC-EAS ECF No. 1 filed 05/22/19          PageID.4    Page 4 of 7



Secured Credit Loan Agreement”) and a Revolving Credit Note (as subsequently

amended)(the “Bond-Secured Credit Facility Note”) under which Live Well

promised to pay Flagstar the sum of $50,000,000.00 (subsequently amended to

$70,000,000).

      10.    A copy of the Bond-Secured Credit Loan Agreement and amendments

is attached as Tab 3. The Mortgage Warehouse Agreement and the Bond-Secured

Credit Loan Agreement shall be collectively referred to as the Loan Agreements. A

copy of the Bond-Secured Credit Facility Note and amendments is attached as Tab

4. The Bond-Secured Credit Facility Note and the Mortgage Warehouse Note shall

be collectively referred to as the “Notes”.

      11.    Under the Bond-Secured Credit Loan Agreement Flagstar has a valid

first-priority properly perfected security interest in a securities account at U.S. Bank

National Association and all financial assets and other property held in the account.

      12.    As of May 10, 2019 the principal amount owed on the Bond-Secured

Credit Note is $69,094,299.87 and the interest is $76,166.58 (exclusive of interest,

costs and expenses accruing after May 9, 2019 which are also immediately due to

Flagstar)(the “Bond-Secured Credit Obligations”).         The Mortgage Warehouse

Obligations and the Bond-Secured Credit Obligations shall be collectively referred

to as the “Obligations”.



                                           4

                                                                           Detroit_16078450_7
 Case 2:19-cv-11512-SFC-EAS ECF No. 1 filed 05/22/19          PageID.5    Page 5 of 7



      13.    On or around November 2, 2016 Guarantor executed and delivered to

Flagstar a Continuing Guaranty of Payment (the “Guaranty”) guaranteeing payment

of “all indebtedness obligations, and liabilities of [Live Well] to Flagstar (i) whether

now existing or subsequently arising (under the [Mortgage Warehouse Loan]

Agreement or pursuant to any other agreement)….”. A copy of the Guaranty is

attached as Tab 5.

      14.    All documents, instruments and agreements executed in connection

with the financing arrangements from Flagstar to Live Well and Guarantor are

identified collectively as the “Loan Documents.”

      15.    Live Well is in default under the terms of the Bond-Secured Credit

Loan Agreement, the Mortgage Warehouse Agreement and the Loan Documents.

      16.    On May 3, 2019, Flagstar sent notice to Live Well and Guarantor

stating that “one or more Events of Default exist under the Loan Documents because

Borrower has commenced a liquidation of its business, which is likely to have a

Material Adverse Effect.” Other defaults may exist.

      17.    On May 10, 2019 Flagstar accelerated and demanded payment in full

of the Obligations. Flagstar also informed Live Well and Guarantor that interest

would now accrue at the default rates under the Loan Documents. A copy of the

demand is attached as Tab 6.



                                           5

                                                                           Detroit_16078450_7
 Case 2:19-cv-11512-SFC-EAS ECF No. 1 filed 05/22/19          PageID.6    Page 6 of 7



      18.      Despite demand, Live Well and Guarantor have failed to repay the

Obligations.

                                  COUNT I
                             BREACH OF GUARANTY
      19.      Flagstar incorporates paragraphs 1 through 18 of its complaint as if set

forth here fully.

      20.      This is an action to enforce the Guaranty.

      21.      The Obligations have been accelerated as a result of the defaults listed

above.

      22.      Guarantor unconditionally guaranteed payment of some or all of the

Obligations to Flagstar.

      23.      Demand was made on Guarantor and Guarantor has failed to make

payment.

      24.      Flagstar has fulfilled its obligations under the Guaranty and the Loan

Documents.

      25.      Guarantor is in default under the Guaranty.

      26.      Flagstar has been damaged by Guarantor’s breach and Flagstar is

entitled to a judgment for the outstanding Obligations.




                                           6

                                                                          Detroit_16078450_7
 Case 2:19-cv-11512-SFC-EAS ECF No. 1 filed 05/22/19          PageID.7   Page 7 of 7



      WHEREFORE, Flagstar requests that the Court enter a judgment in favor of

Flagstar and against Guarantor for the amount due and owing to Flagstar including,

but not limited to, principal, interest (pre and post complaint), reasonable attorneys’

fees and costs in this action and other costs and fees as provided for under the Loan

Agreements.

                                          Respectfully submitted,

                                          BODMAN PLC

                                          By: /s/ Joseph J. Shannon (P38041)
                                                Joseph J. Shannon (P38041)
                                                Jane Quasarano (P45514)
                                                Serena G. Rabie (P81951)
                                            th
                                          6 Floor at Ford Field
                                          1901 St. Antoine Street
                                          Detroit, MI 48226
                                          Attorneys for Plaintiff
                                          jshannon@bodmanlaw.com
                                          jquasarano@bodmanlaw.com
                                          srabie@bodmanlaw.com

May 22, 2019




                                          7

                                                                          Detroit_16078450_7
